Name: 2013/337/EU: Decision of the Representatives of the Governments of the Member States of 26Ã June 2013 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2013-06-29

 29.6.2013 EN Official Journal of the European Union L 179/93 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 26 June 2013 appointing Judges to the General Court (2013/337/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 13 Judges of the General Court are due to expire on 31 August 2013. New appointments should therefore be made for the period from 1 September 2013 to 31 August 2019. (2) It has been proposed that the terms of office of Mr Guido BERARDIS, Mr EugÃ ¨ne BUTTIGIEG and Mr Carl WETTER as Judges of the General Court should be renewed. (3) Mr Anthony COLLINS, Mr StÃ ©phane GERVASONI and Mr Ignacio ULLOA RUBIO have been proposed as candidates for the vacant posts of Judges of the General Court. (4) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Guido BERARDIS, Mr EugÃ ¨ne BUTTIGIEG, Mr Anthony COLLINS, Mr StÃ ©phane GERVASONI, Mr Ignacio ULLOA RUBIO and Mr Carl WETTER to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the General Court for the period from 1 September 2013 to 31 August 2019:  Mr Guido BERARDIS  Mr EugÃ ¨ne BUTTIGIEG  Mr Anthony COLLINS  Mr StÃ ©phane GERVASONI  Mr Ignacio ULLOA RUBIO  Mr Carl WETTER. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 26 June 2013. The President R. MONTGOMERY